      Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 1 of 12 PageID #:325



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    GEORGE BURCIAGA,

                Debtor-Appellant,                     No. 18 CV 5293

           v.                                         Judge Manish S. Shah

    ALEX MOGLIA,

                Trustee-Appellee.


                         MEMORANDUM OPINION AND ORDER

        Debtor-appellant George Burciaga filed for bankruptcy a week after he was

laid off. [14] at 7; [15] at 6.1 His former employer still owed him $24,000 in accrued

vacation pay, so he listed 85% of that sum as exempt, citing Illinois’s protections for

unpaid wages. [14] at 7; [15] at 6. See also 735 ILCS 5/12–803. The trustee objected,

the bankruptcy court sustained the objection, and Burciaga filed a timely appeal. [14]

at 7–8; [15] at 6; [1]; [4-4] at 20–21; Fed. R. Bankr. P. 8002(a)(1).

        Decisions involving exemptions are final orders, Matter of Wade, 991 F.2d 402,

406 (7th Cir. 1993), meaning there is jurisdiction over this appeal under 28 U.S.C.

§ 158(a)(1). See also Matter of Forty-Eight Insulations, Inc., 115 F.3d 1294, 1299 (7th

Cir. 1997) (finality is applied with a “relaxed eye” in the bankruptcy context). The




1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings.
    Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 2 of 12 PageID #:326



facts are not in dispute, and the review of the bankruptcy court’s determinations of

law is de novo. In re Smith, 582 F.3d 767, 777 (7th Cir. 2009).

        When Burciaga filed for bankruptcy, all of his property—“every conceivable”

interest that he had at that time, whether “future, nonpossessory, contingent,

speculative, [or] derivative,” Matter of Yonikus, 996 F.2d 866, 869 (7th Cir. 1993),

abrogated on other grounds by Law v. Siegel, 571 U.S. 415 (2014)—became part of an

estate, 11 U.S.C. § 541(a)(1), including his accrued vacation pay. See id. (“[a] debtor’s

contingent interest in future income has consistently been found to be property of the

bankruptcy estate”).2 See also 11 U.S.C. § 541(b), (c)(2) (certain property, none of

which is at issue here, is not included in the estate).

       Burciaga then had the right to exempt some of his property from the estate.

H.R. Rep. No. 95-595, at 368 (1977) (“[a]fter property comes into the estate, then the

debtor is permitted to exempt it under proposed 11 U.S.C 522”). The federal

exemption statute (11 U.S.C. § 522) leaves it to the states to decide what property

can be exempted, but only gives them two choices: either make exempt all property

falling within twelve pre-selected categories, see 11 U.S.C. § 522(d), or make exempt

“any property that is exempt under Federal law, other than [the twelve pre-selected

categories listed in 11 U.S.C. § 522(d)], or state or local law.” 11 U.S.C § 522(b)(3)(A);




2 In 1970, the Supreme Court held that accrued vacation pay was not “property” under the
previous version of the Bankruptcy Code, putting it entirely beyond the reach of bankruptcy
proceedings. Lines v. Frederick, 400 U.S. 18, 18 (1970). But when Congress amended the Code
in 1978, it made clear that § 541(a)(1) had “the effect of overruling Lines v. Frederick, 400
U.S. 18 (1970).” H.R. Rep. No. 95-595, at 368 (1977).
                                               2
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 3 of 12 PageID #:327



Matter of Hunter, 970 F.2d 299, 303 (7th Cir. 1992). Illinois has opted for the latter,

735 Ill. Comp. Stat. Ann. 5/12-1201, and the parties agree that Illinois’s exemption

scheme applies. See [14] at 12; [15] at 8.

      The issue on appeal is whether Burciaga’s accrued vacation pay is “exempt

under … state … law.” 11 U.S.C § 522(b)(3)(A). Section 522 does not explain what it

means for something to be exempt under state law, see 11 U.S.C. § 522, and the term

“exempt” is not included in the Code’s general list of definitions, either. See 11 U.S.C.

§ 101. And since “section 522(b) was a last-minute legislative compromise that left

virtually no legislative history,” Matter of Geise, 992 F.2d 651, 655 (7th Cir. 1993),

the trail goes cold not far beyond the text of the statute itself. As a result, courts of

appeals have granted states “great latitude in formulating their own exemptions and

in establishing eligibility requirements for these exemptions.” Id. at 655–56.

      In the absence of further guidance from Congress, the basic interpretive task

becomes “discern[ing] the will of the state legislature” by asking, “what was the

exemption scheme that the legislature wished to make available to the state’s

residents as an alternative to the federal exemptions set forth in the Bankruptcy

Code?” Geise, 992 F.2d at 658. If the state legislature has protected the asset from

“all forms of process,” one can infer an intent to make that asset exempt during

bankruptcy proceedings, too, in part because the “term ‘exemption’ ‘conventionally

connotes protection against all forms of process,’” and in part because that approach

“promotes an important congressional policy underlying the enactment of the [new]

Bankruptcy Code: avoidance of ‘cumbersome ... state law analysis.’” Id. But
                                             3
    Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 4 of 12 PageID #:328



ultimately, the state legislature remains “obliged to identify [such a right] with

reasonable certainty as an exemption,” either in its statutes or its case law. Id. at

659. In other words, Geise’s reference to a protection against all forms of process was

an example of—not a replacement for—discerning legislative intent. See id.

       Burciaga says that his unpaid vacation time must be exempt because it is

protected against all forms of process. Wage deductions and garnishments were

“statutory proceeding[s] unknown to the common law,” First Fin. Co. v. Pellum, 62

Ill.2d 86, 91 (1975), so, Burciaga argues, if there are processes for obtaining unpaid

wages in Illinois, they must be statutory. See In re Mayer, 388 B.R. 869, 872 (Bankr.

N.D. Ill. 2008). The parties mention two candidates: citation proceedings and wage

deduction orders. 735 Ill. Comp. Stat. Ann. 5/2-1402; 735 ILCS 5/12-801 et seq.

Illinois’s wage deduction statute limits the wages 3 subject to collection under a

deduction order to 15% of the gross amount paid for that week, 735 Ill. Comp. Stat.

Ann. 5/12-803, 4 which means that the remaining 85% of a debtor’s wages are

protected against all forms of process in Illinois—so long as they are also protected


3 The parties agree that Burciaga’s accrued vacation pay counts as “wages.” See [14] at 17–
18; [15] at 7; 735 Ill. Comp. Stat. Ann. 5/12-801 (defining “wages” to mean “any hourly pay,
salaries, commissions, bonuses, or other compensation owed by an employer to a judgment
debtor”).
4 The statute is a bit more complicated—it limits the amount subject to collection under a
deduction order to the lesser of either 15% of the gross amount paid for that week or the
amount by which disposable earnings for that week exceed 45 times the minimum hourly
wage (as that minimum is defined in whichever of two federal statutes sets a higher wage at
the time the amounts are payable)—but since Burciaga claimed 85% of his accrued vacation
pay ($20,400) as exempt in his bankruptcy filing, see [4-2] at 76, and since the parties use the
15/85% figure throughout their briefing, see, e.g., [14] at 16; [15] at 9, I use it here, too. The
analysis would come out the same either way.
                                                4
    Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 5 of 12 PageID #:329



during citation proceedings. Which they are: even if 735 Ill. Comp. Stat. Ann. 5/2-

1402(c)(2) used to permit collection of all unpaid wages during a citation proceeding,

it was amended to make clear that the “judgment debtor shall not be compelled to

pay income which would be considered exempt as wages under the Wage Deduction

Statute.” H.R. 1794, 88th Gen. Assemb. (Ill. 1993). See also Mayer, 388 B.R. at 873

(noting that, even prior to amendment, the statute did not grant the power to compel

the conveyance of any property exempt by statute from the enforcement of a

deduction order) (citing 735 Ill. Comp. Stat. Ann. 5/2-1402(j)).5

       Geise invites courts to infer an intent to exempt property from bankruptcy

proceedings when the state legislature takes affirmative steps to exempt that

property from all other types of process. See Geise, 992 F.2d 651. The problem with

Burciaga’s argument is that Geiss does not require that same inference when the

state legislature has not spoken clearly.

       And here, the state legislature has not spoken clearly. The first place to look is

the text of the statute itself. In re Robinson, 811 F.3d 267, 269 (7th Cir. 2016). Section

5/12-803 exempts some wages that are subject to collection “under a deduction order”

(orders issued pursuant to special proceedings described elsewhere, see 735 Ill. Comp.

Stat. Ann. 5/12-801, 5/12-811). Even though bankruptcy filings, collection judgments,

and deduction orders are each “legal remedies to manage debt, the processes are not


5 Section 5/2-1402 was amended again in 2007 to require that any wages held by a third
party be treated as they would during a wage deduction proceeding, and that the judge
“grant[] … the statutory exemptions allowed by Section 12-803,” if appropriate. 735 Ill. Comp.
Stat. Ann. 5/2-1402 (k-5); S. 223, 95th Gen. Assemb. (Ill. 2007).
                                              5
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 6 of 12 PageID #:330



so similar that an exemption in one should automatically be applicable in the other

without some clear indication that the legislature intended this effect.” In re

Koeneman, 410 B.R. 820, 826 (C.D. Ill. 2009).

      This is apparent when § 5/12-803 is compared to other exemptions that have

been expressly applied to bankruptcy proceedings. There is no shortage of them. For

instance, the Illinois state legislature created bankruptcy exemptions for personal

property, In re Tucker, 430 B.R. 499, 503 (Bankr. N.D. Ill. 2010); 735 Ill. Comp. Stat.

Ann. 5/12-1001 (“[t]he following personal property, owned by the debtor, is exempt

from judgment, attachment, or distress for rent”), retirement plans, In re Templeton,

146 B.R. 757, 761 (Bankr. N.D. Ill. 1992); 735 Ill. Comp. Stat. Ann. 5/12-1006 (certain

assets “exempt from judgment, attachment, execution, distress for rent, and seizure

for the satisfaction of debts”), and homesteads. See Matter of Szekely, 936 F.2d 897,

902 (7th Cir. 1991); 735 Ill. Comp. Stat. Ann. 5/12-901 (certain homesteads are

“exempt from attachment, judgment, levy, or judgment sale for the payment of his or

her debts or other purposes and from the laws of conveyance, descent, and legacy”).

It has created bankruptcy exemptions in Illinois’s Insurance Code, see In re Schriar,

284 F.2d 471, 472 (7th Cir. 1960), 215 Ill. Comp. Stat. Ann. 5/238 (“[a]ll proceeds

payable because of the death of the insured … shall be exempt from execution,

attachment, garnishment or other process”), and it has even created an exemption in

Illinois’s Health and Safety Code without using the word “exempt.” See In re McClure,

175 B.R. 21 (Bankr. N.D. Ill. 1994) (finding an exemption for benefits received under

the Illinois Workers Compensation Act); 820 Ill. Comp. Stat. Ann. 305/21 (“[n]o
                                          6
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 7 of 12 PageID #:331



payment, claim, award or decision under this Act shall be assignable or subject to any

lien, attachment or garnishment, or be held liable in any way for any lien, debt,

penalty or damages”). In each, the legislature used “language that unequivocally

protects the identified property against any and all debt collection mechanisms.” In

re Thum, 329 B.R. 848, 853 (Bankr. C.D. Ill. 2005). No such broad language appears

in § 5/12-803. See also Geise, 992 F.2d at 659 (if the Illinois legislature wishes to

create exemption, it is “obliged to identify it with reasonable certainty as an

exemption”).

      Burciaga argues that there is no need for the Illinois legislature to “protect

unpaid wages from forms of process that are simply inapplicable.” [14] at 21 (citing

In re Haraughty, 403 B.R. 607, 614 (Bankr. S.D. Ind. 2009)). But bankruptcy

proceedings are a “form of process” that is very much applicable to Burciaga’s interest

in his unpaid wages; that interest was automatically placed into an estate when

Burciaga filed for bankruptcy, and that estate is subject to bankruptcy proceedings

absent a legislative statement to the contrary. H.R. Rep. 95-595 at 368 (overruling

Lines v. Frederick, 400 U.S. 18); Yonikus, 996 F.2d at 869. It makes good sense to

expect the Illinois legislature to identify unpaid wages “with reasonable certainty as

an exemption,” Geise, 992 F.2d at 659; it opted to be responsible for doing so. See 735

Ill. Comp. Stat. Ann. 5/12-1201.

      If the Illinois legislature intended for § 5/12-803 to apply during bankruptcy

proceedings, it left unresolved a tricky contradiction. On the one hand, bankruptcy

exemptions are usually assessed as of the date of the bankruptcy filing. In re Awayda,
                                          7
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 8 of 12 PageID #:332



574 B.R. 692, 695 (Bankr. C.D. Ill. 2017) (“it is the date of filing when ‘the status and

rights of the bankrupt, creditors and the trustee ... are fixed’”) (citing White v. Stump,

266 U.S. 310, 313 (1924); Owen v. Owen, 500 U.S. 305, 314 n.6 (1991)); In re Snowden,

386 B.R. 730, 734 (Bankr. C.D. Ill. 2008) (“[c]ourts interpreting Illinois exemption

laws have traditionally followed a ‘snap-shot’ rule holding that exemptions are

determined as of the date of a case filing”). Applied here, the simplest application of

that rule would mean that any accrued wages owed as of the bankruptcy filing would

remain protected even after they were paid. But § 5/12-803 only protects “owed”

wages, 735 Ill. Comp. Stat. Ann. 5/12-801, raising the inference that, once paid, they

no longer qualify for protection. See [14] at 24 (Burciaga noting that “[i]t is likely that

wages already paid to an employee are not protected under § 5/12-803”). Consistent

with this reading, the Illinois legislature included none of the “traceable to” language

that it has used in other instances to clarify that an exemption’s protections were to

continue even after the asset had changed hands or form. See Thum, 329 B.R. at 855

(pointing out that the legislature has exempted certain personal property “that is

traceable” to other exempt payments) (citing 735 Ill. Comp. Stat. Ann. 5/12-

1001(h)(1)). The parties spill a lot of ink attempting to resolve this contradiction, but

the simplest explanation is better: the Illinois legislature did not intend for § 5/12-

803 to apply during bankruptcy proceedings.

       Burciaga draws a faulty inference from provisions contained in Illinois’s

personal property exemption. See [16] at 7–8. That exemption protects, for instance,

a debtor’s interest in professional books worth up to $1,500 and one motor vehicle
                                            8
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 9 of 12 PageID #:333



worth up to $2,400. 735 Ill. Comp. Stat. Ann. 5/12-1001(c), (d). In order to prevent a

debtor from cheating the system by, for instance, selling $2,400 worth of professional

books and using the proceeds to buy a car just before filing for bankruptcy, the Illinois

legislature included a provision that excludes from the exemption any property

purchased with the “intent of converting nonexempt property into exempt property

or in fraud of his or her creditors.” 735 Ill. Comp. Stat. Ann. 5/12-1001. The legislature

also included a presumption that “[p]roperty acquired within 6 months of the filing

of the petition for bankruptcy” was “acquired in contemplation of bankruptcy.” Id. See

also 735 Ill. Comp. Stat. Ann. 5/12-1001(j) (a similar exclusion-from-the-exemption

applies to certain moneys deposited in Illinois’s College Savings Pool shortly before

filing for bankruptcy). These exclusions-from-the-exemption make clear that the

Illinois legislature intended for the personal property exemption to apply in

bankruptcy proceedings—just not if the debtor fraudulently sought to maximize the

exemption. See id. From this, Burciaga infers that “if the legislature had intended

the Wage Deduction Act’s exemption not to apply in bankruptcy, it would have said

so.” [16] at 8. But this turns Geise on its head. Geise, 992 F.2d at 659 (the legislature

is “obliged” to identify a property right “with reasonable certainty as an exemption”).

The better inference is the opposite inference: the absence of an exclusion-from-the-

exemption during bankruptcy proceedings for any interest in unpaid wages that was




                                            9
    Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 10 of 12 PageID #:334



fraudulently acquired implies that the Illinois legislature did not intend for § 5/12-

803 to apply during bankruptcy.6

       At bottom, the one bankruptcy court decision that favors Burciaga is, for the

reasons outlined above, unpersuasive. See Mayer, 388 B.R. at 872 (finding that § 5/12-

803 is a bankruptcy exemption because unpaid wages are protected against all forms

of process). Others cited by Burciaga were interpreting and applying a different

statute (Ind. Code Ann. § 24-4.5-5-105) in a state with a constitutional provision that

required that the debtor’s privilege “to enjoy the necessary comforts of life” be

“recognized by wholesome laws, exempting a reasonable amount of property from

seizure or sale.” Ind. Const. art. I, § 22; Haraughty, 403 B.R. at 613–14; In re Bell,

526 B.R. 288, 293–94 (Bankr. N.D. Ind. 2015); In re Radez, No. 08-13087-AJM-7, 2009

WL 1404326 (Bankr. S.D. Ind. May 15, 2009); In re Hoetmer, No. 10-8663-AJM-7A,

2011 WL 2893628 (Bankr. S.D. Ind. July 14, 2011).




6 The wage deduction act’s location in Illinois’s lawbooks is not determinative, either. Geise,
992 F.2d at 659 (the state of Wisconsin “was under no obligation to include this property right
within its general list of ‘exemptions’ in order to preserve it for its residents”); McClure, 175
B.R. at 23 (“[i]t is difficult to see why the placement of provisions of state law within a
particular codification should have the substantive impact for which the trustee argues”).
That being said, the wage deduction act is codified in the same chapter, act and article—and
only one part away—from the “two principal categories of [bankruptcy] exemptions.” See In
re Simpson, 115 B.R. 142, 143 (Bankr. C.D. Ill. 1988) (citing the personal property
exemptions, 735 Ill. Comp. Stat. Ann. 5/12-1001 et seq., and the homestead exemption, 735
Ill. Comp. Stat. Ann. 5/12-901 et seq.); 735 Ill. Comp. Stat. Ann. 5/12-801 et seq. Proximity
might suggest some intent to create an exemption but for the fact that § 5/12-803, unlike the
sections it was codified alongside, is expressly limited to “deduction orders.” 735 Ill. Comp.
Stat. Ann. 5/12-803.
                                               10
   Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 11 of 12 PageID #:335



      Other opinions interpreting § 5/12-803 have come out the other way (albeit via

occasionally outdated reasoning). See Koeneman, 410 B.R. 820; Thum, 329 B.R. 848

(relying in part on a now-outdated reading of the citation proceeding statute in

finding that § 5/12-803 did not protect against all forms of process); In re Radzilowsky,

448 B.R. 767 (Bankr. N.D. Ill. 2011) (relying on a test from an Eastern District of

Tennessee case in finding that § 5/12-803 was not an exemption because property is

only exempt if “the debtor can forever sequester [it] to himself and place [it]

completely beyond the reach of his creditors,” and observing that the test had not

been met because § 5/12-803 does not apply after wages have been paid to the

employee); Wienco, Inc. v. Scene Three, Inc., 29 F.3d 329, 330 (7th Cir. 1994) (relying

in part on a now-outdated reading of the citation proceeding statute in finding that

§ 5/12-803 did not protect against all forms of process, and also inapplicable here

because it held that § 5/12-803 did not apply when asserted as a defense to an order

issued by a district court).

      Bankruptcy is concerned in part with the protection of the debtor, and

occasionally it is appropriate to “look beyond the language employed and consider the

purpose behind the law and the evils the law was designed to remedy”—but only

when “the meaning of an enactment is unclear from the statutory language itself.”

Robinson, 811 F.3d at 271. That is not the case here. And even though exemption

statutes must be construed liberally in favor of the debtor, Matter of Barker, 768 F.2d

191, 196 (7th Cir. 1985), the words of § 5/12-803 cannot be stretched far enough to fit

the circumstances presented. Burciaga’s unpaid vacation pay was protected from
                                           11
  Case: 1:18-cv-05293 Document #: 17 Filed: 06/03/19 Page 12 of 12 PageID #:336



process, but not because of an express legislative intent. Other statutes demonstrate

how the Illinois legislature creates bankruptcy exemptions, and it did not exempt

Burciaga’s unpaid vacation pay.

      The order of the bankruptcy court is affirmed. Enter judgment in favor of

appellee and terminate case.


ENTER:


Date: June 3, 2019
                                              Manish S. Shah
                                              U.S. District Judge




                                         12
